Exhibit 10.3




LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

 

THIS AGREEMENT is made as of April 26, 2013, by and among HENRY GRUNBAUM, an
individual residing at 4326 Manhattan Avenue, Brooklyn, New York, the "Seller",
and MAINLINE LAND CO. LLC with an address at 1 Rensselaer Drive, Spring Valley,
New York 10977 (the "Purchasers"), GREENTREE MOHEGAN LLC, GREENTREE MOHEGAN II
LLC, and HONEYWELL ESTATES LLC (the "Company"), a New York company all having
their principal places of business at 1465A Flushing Avenue, Brooklyn, New York
11237.

.

WHEREAS, as of the date of this Agreement, the Company has issued and
outstanding 100% of the membership interests (the "Interests"), such Interests
will be owned, beneficially and as of record by date of closing, by the
following persons and entity:

HENRY GRUNBAUM

WHEREAS, the Sellers desire to sell the interests to the Purchaser and the
Purchaser desires to purchase the Interests from the Sellers, subject to and in
accordance with the terms of this Agreement; and

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration had and received, the parties hereto,
upon the terms and subject to the conditions contained herein, hereby agree as
follows:

 

SECTION 1

Purchase and Sale of the Interests; Liabilities; litigation

 

1.01 Sale and Purchase of Interests. At the closing (hereinafter defined), and
subject to the terms and conditions of this Agreement, and in reliance upon the
representations, warranties and agreements contained in this Agreement, the
Sellers will sell, transfer, convey, assign and deliver to the Purchaser, and
the Purchaser will purchase and acquire from the Sellers the interests.

1.02 Payment of Purchase Price for the Interests.  The purchase price for the
sale and transfer of the Interests by the Sellers to the Purchaser shall be
Twenty Six Million ($26,000,000.00) Dollars (the "Purchase Price"), payable as
follows:

 

WITNESSETH:

(a)

Three Hundred Fifty Thousand ($350,000.00) Dollars (the "Deposit") shall be
delivered to the Sellers of which $200,000.00 is paid upon execution hereof and
can be released and $150,000.00 to be delivered between three (3)business days
of paragraph 14 being waived;

(b)

Twenty Five Million Six Hundred Fifty Thousand ($25,650,000.00) Dollars to the
Sellers, at the closing; and

(c)

Purchaser will assume existing mortgage and balance due at closing will be
reduced by the principal balance of said mortgage.

 

 

-1-

 

 

 

SECTION 2

Closina, Delivery, Escrow and Adjustments

 

2.01 Time and Place of Closing.

(a)

Closing. The closing of the transaction contemplated by this Agreement (the
"Closing") shall take place on 45 days from email notice that paragraph 14 below
is waived, (the "Closing Date"), at the offices of LOWENTHAL & KOFMAN, P.C.,
2001 Flatbush Avenue, Brooklyn, New York 11234 at 1:00 P.M. or Purchaser's
lender, if any, or at such place and at such time as the parties may otherwise
mutually agree upon in writing.

(b)

In the event of a default of this Agreement by the Purchaser causing the
Purchaser not to close the transactions described herein, other than due to a
failure of the conditions contained in Section 5 hereof despite Purchaser's best
efforts to satisfy same, in accordance with the terms of this Agreement, the
Sellers may terminate this Agreement and keep the deposit as liquidated damages.

(c)

If the Seller does not close by the Closing Date for any reason other than the
Seller's inability to meet any condition described in Section 6 hereof, despite
his best efforts to do so, then the Purchaser's sole and exclusive remedies
shall be to either (i) terminate this Agreement and demand a return of the
Deposit, or (ii) in lieu of such a demand, maintain an action against the
Sellers for specific performance shall be commenced not later than one hundred
twenty (120) days following the Closing date or any later date to which the
Closing shall have been adjourned pursuant to this Agreement. The Purchaser
hereby waives any action for damages or other remedies against the Sellers
except as otherwise expressly provided herein.

 

2.02 Deliveries.

(a)

By the Sellers and the Company. At the Closing, if available, the Seller shall
deliver to the Purchaser the following: (i) the certificates representing the
Interests accompanied by duly executed stock powers, and (ii) all such
certificates, documents, contracts, resignations, records, schedules and other
exhibits required by this Agreement.

(b)

By the Purchaser. At the closing, the Purchaser shall deliver to the Sellers the
following: (i) the payment required under Section 1.02 (b) hereof, and (ii) all
such certificates, documents, records, schedules and other exhibits required by
this Agreement.

 

 

-2-

 

 

SECTION 3

Representations and Warranties of the Sellers

 

The Sellers hereby represent and warrant to the Purchaser as follows:

 

3.01 Ownership of Interests. The Interests being sold hereunder are validly
issued, fully paid and nonassessable and are owned by the Sellers free and clear
of any claims, liens, encumbrances or security interests, upon delivery of the
interests, the Purchaser will acquire good, valid and marketable title thereto
free and clear of any claims, liens, encumbrances or security interests.

 

3.02 Authorization; Enforceability of Agreement. The Sellers have the full
right, power and capacity to enter into this Agreement and to carry out the
transactions contemplated hereby including the execution, delivery and
performance of this Agreement. This Agreement is a legal, valid and binding
obligation of the Seller, enforceable in accordance with its terms except as
such enforceability may be limited by the bankruptcy, reorganization, insolvency
or other laws affecting the enforcement of creditors' rights generally.

 

3.03 Organization and Standing, authorization. The Company is duly organized and
validly existing under the laws of the State of New York. All corporate action
on the part of the Company, its directors and member necessary for the
authorization, execution, delivery and performance by the Sellers and the
Company of this Agreement and the consummation of the transactions contemplated
herein, and for the authorization, issuance and delivery of the Interests has
been taken or will be taken prior to closing.

 

3.04 Absence of Additional Representations and Warranties. Except as
specifically represented or warranted in this Section 3, the Sellers make no
representation or warranty concerning the Interests or the Company.


-3-

 

 

SECTION 4

Representations and Warranties of the Purchaser

 

The purchaser hereby represents and warrants to the Sellers as follows:

 

4.01 Authorization, Enforceability of Agreement. The Purchaser has full right,
power and capacity to enter into this Agreement and to carry out the
transactions contemplated hereby. This Agreement is the legal, valid and binding
obligation of the Purchaser, enforceable in accordance with its terms except as
such enforceability may be limited by applicable bankruptcy, reorganization,
insolvency or other similar laws affecting the enforcement of creditors' rights
generally.

 

4.02 No Conflict. The transactions contemplated by this Agreement will not
violate or be in conflict with any existing provision of law or any existing
order, rule or regulation of any court, arbitrator or other agency of
government.

 

SECTION 5

Conditions to Closing of the Purchaser

 

The obligation of the Purchaser to purchase the Interest to be purchased at the
Closing is subject to the fulfillment on or prior to the Closing Date of each of
the following conditions unless waived by the Purchaser:

 

5.01 Representations and Warranties Correct.. The representations and warranties
made by the Sellers in Section 3 hereof shall be true and correct in all
material respects when made, and shall be true and correct in all material
respects on and as of the Closing Date except insofar as changes shall have
occurred after the date hereof which are permitted by this Agreement.

 

5.02 Performance. All covenants, agreements and conditions contained in this
Agreement to be performed or compiled with by the Sellers on or prior to the
Closing shall have been substantially performed or materially complied with in
all respects.

5.03

Resignations. The Sellers shall have delivered (at the closing) to the Purchaser
the resignation of the Sellers from the Company's Board of Directors and/or
Officers.

 

-4-

 

SECTION 6

Conditions to the Closing of the Sellers

 

The obligation of the Sellers to sell the Interests to be purchased at the
Closing is subject to the fulfillment on or prior to the Closing Date of each of
the following conditions unless waived by the Sellers:

 

6.01 Representations. The representations and warranties made by the Purchaser
in Section 4 shall be true and correct in all respects when made, and shall be
true and correct in all respects on and as of the Closing Date except insofar as
changes shall have occurred after the date hereof which are permitted by this
Agreement.

 

6.02 Performance. All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Purchaser on or prior to the
Closing shall have been performed or complied with in all respects.





SECTION 7

Covenants of the Sellers and the Company

7.01

Fulfillment of Conditions. The Sellers and the Company shall use their
reasonable best efforts to perform, comply with and fulfill all obligations,
covenants and conditions required by this Agreement to be performed, complied
with or fulfilled by them prior to or at the Closing Date.



SECTION 8

 

8.01 Fulfillment of Conditions. The Purchaser shall use its best efforts to
perform, comply with and fulfill all obligations, covenants and conditions,
including the conditions provided in Section 5 hereof, required by this
Agreement to be performed, complied with or fulfilled by him prior to or at the
Closing Date.

 

-5-

 

SECTION 9

Indemnification by the Purchaser

 

 

9.01 The Purchaser agrees that, notwithstanding the Closing, the Purchaser shall
indemnify and hold the Sellers harmless from and against any damage, liability,
loss or deficiency (including, without limitation, reasonable attorneys' fees
and other costs and expenses incident to any suit, action or proceeding) arising
out of or resulting from, and will pay the Sellers on demand the full amount of
any sum or sums which the Seller (or either of them) may pay or become obligated
to pay on account of: (i) any and all taxes (including penalties and interest
relating thereto) imposed or assessed on account of or in connection with the
operations of the Company from and after the Closing, and (ii) any contractual
obligations of the Company arising after the date of Closing, including, without
limitation, and contractual obligation that the Sellers may have personally
guaranteed prior to the date of the Closing. The obligations under this Section
shall survive the Closing.

 

9.02 Seller shall indemnify purchaser for any pre closing Seller and company
obligations for which collection is being enforced against the Purchaser.

 

SECTION 10

Confidentiality; Right to Review Books and Records

 

10.01 Right to Review Books and Records. From and after the date hereof until
the date of Closing, the Sellers shall give the Purchaser and the Purchaser's
attorneys, accountants and other representatives, access to, during normal
business hours uponreasonable notice, all documents, contracts, books and
records relating to the business and affairs of the Company, and the Sellers
will furnish the Purchaser and his representatives with copies of such documents
and with such information with the respect to the business and affairs of the
Company as the Purchaser may from time to time reasonably request.

 

SECTION 11

Miscellaneous

 

11.01 Governing Law. This agreement and the rights and remedies of the parties
hereto shall in all respects be interpreted, construed, governed and enforced in
accordance with the laws and the public policies of the State of New York,
disregarding principles of conflicts of laws and the like.

 

11.02 Successor and Assigns. Except as the otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
succesors and assigns of the parties hereto; provided, however, the Purchaser
may not assign his rights and obligations hereunder without the prior written
consent of the Sellers except to a company that Meir Frankel is a member or
director of.

 

11.03 Entire Agreement; Amendment. This agreement (including and schedules or
exhibits hereto) and the other documents delivered pursuant hereto or execued
simultaneously herewith constitute the full and the entire understanding and
agreement nor any term hereof may be amended, waived, discharged or terminated
orally, except by a written instrument signed by the Sellers and the Purchaser.

 

 

-6-

 

 

11.04 Notices and Other Communications. All notices, requests, demands claims
and other communications hereunder shall be in writing. Any notice, requests,
demands claims or other communications hereunder shall be deemed duly given (a)
if by personal delivery, when so delivered, (b) if mailed, two (2) business days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below, (c) if given by facsimile, once such notice is transmitted to the
facsimile number specified below and the appropriate answer back or telephonic
confirmation is received, provided that such notice or other communication is
promptly thereafter mailed in accordance with the provisions os clause (b)
above, or (d) if sent through an overnight delivery service in circumstances to
which such service guarantees next day delivery, the day following being sent:

(i)

If to seller

Henry Grunbaum

4326 Manhattan Avenue Brooklyn, New York 11224





With a copy to:

Lowenthal & Kofman, P.C.

Martin E. Kofman, Esq. 2001 Flatbush Avenue Brooklyn, New York 11234 Phone (718)
758-2200 Fax (718) 758-2201

Email: moko@lokopc.com

(ii)

If to Purchaser

Mainline Land Co. LLC

1 Rensselaer Drive

Spring Valley, New York 10977

With a copy to:

Stein Farkas and Schwartz, LLP

Aaron Stein, Esq.

1639 East 13th Street

Brooklyn, New York 11229

Phone (718) 645-5600

Fax (718) 645-3767

Email: ams@sfsllp.co

 

Any party may give notice, request demand, claim or other communication
hereunder using any other means (including ordinary mail or electronic mail),
but no such notice, request, demand, claim or other communication shall be
deemed to have been duly given unless and until it actually is received by the
individual for whom it is intended. Any party may change the addresses to which
notice, requests demands, claim and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.

 

-7-

 

Each of the persons designated to receive notice hereunder shall be entitled to
specify a different address by giving notice to the other in the manner
prescribed herein.

 

11.05 Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.

 

11.06 Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.

 

12. The sole asset of the Company is 2103-15 & 2115-17 Honeywell Avenue, Bronx,
New York 10460 and purchaser shall not be required to close and shall receive a
full refund of the downpayment, if the building is not owned by the Seller at
time of closing.





13.

If at Closing, the existing mortgage is paid off, Purchaser shall pay any
prepayment penalty due on the existing mortgage currently held by New York
Community Bank, or its assignee (" NYCB").

14.

This contract is subject to Seller entering into a contract with the Owners of
the interests of GREENTREE MOHEGAN II LLC AND HONEYWELL ESTATES LLC, within
thirty (30) days from the date of this contract. If Seller shall be unable to
finalize the contract, his sole liability shall be to refund the downpayment.

 

 

-8-

 

15.

Seller to file and all pay New York State and New York City transfer taxes at
the time of closing.

16.

All standard adjustments shall be made between purchaser and seller as if this
was a real estate transaction and title to be clear as in a standard real estate
transaction.

17.

Electronic signatures shall be deemed as original signatures for this contract.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

MAINLINE LAND CO. LLC

By: Meier Frankel

 

 

 

 

HENRY GRUNBAUM





-9-

